Citation Nr: 1115036	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sciatic neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for sciatic neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's atrophy of the lower extremity muscles has been attributed to a nonservice-connected disability.

2.  Throughout the rating period on appeal, the Veteran's sciatic neuropathy of the right lower extremity has not been manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  Throughout the rating period on appeal, the Veteran's sciatic neuropathy of the left lower extremity has not been manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sciatic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.14, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for a rating in excess of 10 percent for sciatic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.14, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran is seeking an increased rating for his sciatic neuropathy of the right and left lower extremities.  The current claim was received in April 2006.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's sciatic neuropathy of the lower extremities has been rated under Diagnostic Code 8520, 38 C.F.R. § 4.124a (2010).

Under Diagnostic Code 8520, for paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and with flexion of the knee weakened or (very rarely) lost, warrants an 80 percent rating.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

After a careful review of the record, the Board finds that an increased rating is not warranted for sciatic neuropathy of either lower extremity.  

An April 1998 VA examination report reflects complaints of low back pain radiating to the right leg, as well as numbness and tingling in the right leg.  Examination revealed 5/5 motor strength throughout and decreased sensation in the right lower extremity.  The examiner noted that prior EMG/NCV of the lower extremities was normal.  The diagnosis was lumbosacral pain and subjective radiculitis/radiculopathy.

A June 2003 VA examination report reflects that the Veteran suffered a post-service spinal cord injury in April 2002, with resulting paraparesis and considerable muscle wasting since that time.  Examination revealed significant muscle wasting and atrophy of all muscles with 3 to 4-/5 strength throughout, with slightly better function below the hips.  He felt vibration throughout, but pin prick was in a spotty distribution.  The examiner stated that it was difficult to assess the specifics of the Veteran's sciatic nerve injury due to the recent spinal cord injury.  

A September 2003 VA discharge summary reflects that the Veteran had been admitted in May 2002 for rehabilitation therapies status post fall three weeks earlier with resultant central cord syndrome.  He had initially been admitted to Westchester Square Medical Center on April 11, 2002, complaining that his legs had given out.  He had been found unconscious and unable to move his upper or lower extremities.  Past medical history included tetraplegia, substance abuse, and urinary tract infection.  Examination revealed muscle strength of either 0/5 or 1/5 in the upper extremities and 4/5 in the lower extremities with the exception of the hip flexors, which was 1/5.  Sensory examination showed decreased sensation to light touch and pin prick at many vertebral levels.

A January 2005 VA peripheral nerves examination report reflects complaints of pain in the shoulder, distal arms, and ankles.  The Veteran described the pain as a tingling sensation.  Examination revealed that both upper and lower extremities were spastic with rigidity.  Motor strength was fair in the upper extremities, poor in the hips and foot dorsiflexors, and good in the quadriceps and foot plantar flexors.  There was tightness of both heels.  Sensation was preserved, but the Veteran felt a tingling sensation in almost the entire extremities and trunk.  The examiner diagnosed incomplete cervical cord syndrome at C4 and chronic pain syndrome in the shoulder, both legs, and ankles.

An October 2006 VA examination yielded identical findings to those reflected in the January 2005 report.

A March 2007 letter from a VA physician reflects that the Veteran sustained a spinal cord injury (central cord syndrome) which caused him to develop chronic incomplete C4 quadriplegia with severe motor impairment in the upper extremities and moderate motor impairment in the lower extremities.

An April 2007 VA treatment note reflects that the Veteran had good knee flexion and was able to keep his feet on the wheelchair platform.

A July 2007 VA podiatry note indicates that the Veteran's lower extremity neurologic status was "abnormal due to quad injury."

An August 2007 VA treatment note reflects muscle atrophy in the upper and lower extremities with 3-/5 strength in the hips and 5/5 strength in the knees and ankles, and an intact sensory up to C5.  There was hypesthesia in both upper and lower extremities.

An April 2008 VA examination report reflects a decreased sensory response from C4 down and diffuse muscle loss in the upper and lower extremities with decreased strength.

In a June 2008 VA treatment note, the Veteran denied any change in his pre-existing neurologic deficits.

VA treatment notes from 2008 reflect that the Veteran's sensory perception was slightly limited and strength in the lower extremities was weakened.

As an initial matter, the Board observes that the Veteran suffered a post-service spinal cord injury in 2002 and has been diagnosed with incomplete tetraplegia/quadriplegia, a nonservice-connected condition.  To the extent that the manifestations resulting from this nonservice-connected condition can be disassociated from the service-connected sciatic neuropathy, they may not be considered for purposes of this appeal.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this regard, the record reflects that, as a result of the spinal cord injury in April 2002, the Veteran has had considerable muscle wasting and atrophy of all muscles, notably those of the hips.  Thus, the Veteran's atrophy of the lower extremity muscles has been attributed to a nonservice-connected disability, and the Board will not consider it in evaluating his sciatic neuropathy.  See 38 C.F.R. § 4.14 (2010).  

Initially, the Board notes that the Veteran's sciatic neuropathy of the lower extremities has been rated as 10 percent since the December 21, 1979, date of service connection.  The record has accordingly reflected mild symptoms.  Of note, the April 1998 VA examination report, the most recent evidence prior to the 2002 injury, reflects complaints of low back pain radiating to the right leg and numbness and tingling in the right leg, and findings of 5/5 motor strength throughout and decreased sensation in the right lower extremity.  

Based on the above evidence, throughout the rating period on appeal, the Board finds that the Veteran's sciatic neuropathy of the lower extremities has not been manifested by moderate incomplete paralysis of the sciatic nerve.  The October 2006 VA examination revealed good motor strength in the quadriceps and foot plantar flexors; poor motor strength in the foot dorsiflexors, although the report suggests that this was due to tightness in the heels; and intact sensation, although the Veteran noted a tingling sensation throughout the extremities.  The April 2007 VA treatment note reflects good knee flexion.  The August 2007 VA treatment note reflects 5/5 strength in the knees and ankles, and an intact sensory up to C5, although there was hypesthesias in the lower extremities.  Lastly, VA treatment notes from 2008 reflect that sensory perception was slightly limited and strength in the lower extremities was weakened.  

Given the above, despite the Veteran's spinal cord injury, his sciatic neuropathy symptoms have remained relatively mild with only slightly decreased sensation and motor strength in the lower extremities.  Accordingly, his sciatic neuropathy of the lower extremities does not more nearly approximate moderate incomplete paralysis of the sciatic nerve in either extremity to warrant a higher 20 percent rating.

The Board has also considered other applicable rating criteria.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected sciatic neuropathy disabilities, to wit moderate incomplete paralysis of the sciatic nerve, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


						(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for sciatic neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for sciatic neuropathy of the left lower extremity is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


